             Case 2:19-cv-01803-RSM Document 1 Filed 11/06/19 Page 1 of 5




1

2

3

4

5
                                    UNITED STATES DiSTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   LOCALS 302 AND 612 OF THE
     iNTERNATiONAL UNION OF                                                  NO.
8    OPERATING ENGINEERS
     CONSTRUCTION INDUSTRY HEALTH
9
     AND SECURITY FUND; LOCALS 302                                           COMPLAiNT TO COLLECT TRUST
10
     AND 612 OF THE INTERNATIONAL                                            FUNDS PURSUANT TO AN AUDIT
     UNION OF OPERATING ENGSNEERS-
11   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND: and
12   ALASKA OPERATING ENGINEERS-
     EMPLOYERS TRAINING TRUST FUND,
13

                                         Plaintiffs,
14

t5                           V.




16   WOLVERiNE SERVICES, LLC, a
     voiuntariiy cancelled Alaska limited
17   liability company,
18
                                         Defendant.
19

20
                 Plaintiff Operating Engineers-Employers Welfare, Pension, and Training Trust
21
     Funds allege:
22


23


24


25


26   COMPLAINT TO COLLECT TRUST FUNDS PURSUANT
     TOAUDiT                                                                          Reid, McCanhy, Ballew & Leahy, L,L,R
                                                                                                       ATTORNEYS AT i./W
     Page 1 of 5
     Q:m-01999\54l\Wo!verine Services 95310 AUDIT 7-17-12-17\Complaint,doc            100 WEST HARRISON STREET • NORTH TOWRH, StJITF. 300
                                                                                                   SEATTLE, WAS1 iINGTON 98119
                                                                                           T[;Lh:PHONH: (206) 2S5-0464 * I:AX: (206) 285-8925
               Case 2:19-cv-01803-RSM Document 1 Filed 11/06/19 Page 2 of 5




1

     |[ They are unincorporated associations operating as Trust Funds pursuant to

3 ] | Section 302 of the Labor Management Relations Act of 1947, as amended, under the

4 || respective names of Locals 302 and 612 of the International Union of Operating

5 || Engineers-Construction industry Health & Security Fund, Locals 302 and 612 of the

         international Union of Operating Engineers-Empioyers Construction Industry
 7
         Retirement Fund, and Aiaska Operating Engineers-Empioyers Training Fund, to

         provide medicai, retirement, and training benefits to eligible participants, Piaintiffs'
9

        offices are located in King County, Washington.

11


12 11 The Court has Jurisdiction over the subject matter of this action under Section

13 || 502 (e)(l) and (f) of the Employee Retirement Income Security Act of 1974

     || C'ERISA"), 29 U.S.C. §1132 (e)(l) and (f) and under Section 301 (a) of the Taft-

         Hartley Act, 29 U.S.C. §185 (a),
16

17
                  Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.
i8

^ |] §1132 (e)(2), because Plaintiff Trusts are administered in this district.

20                  ||                         IV.

21 11 Defendant is a voluntarily cancelled Alaska iimited liability company.

22                        II                      V.

                   Defendant is bound to a coilective bargaining agreement with Local 302 of the
24
         International Union of Operating Engineers (hereinafter "Local"), under which
25

26 ] | COMPLAINT TO COLLECT TRUST FUNDS PURSUANT
        TO AUDIT Reld, McCarthy, Ballew & Leahy, L.L.P.
                ^      Q^           5     ATTORNEYS                                            AT           LAW
         GA01'01999\541\WQlverme Services 95310 AUDIT 7-17-12-17^Complaint doc 100 WEST HARR1SON STRRF.T • NORTH TOWER, SUITE JOO
                                                                                                    SEATTLH, WASHINGTON 98119
                                                                                            TELh;['HONE: (206) 285-0')64 • FAX: (206) ZS'5^925
             Case 2:19-cv-01803-RSM Document 1 Filed 11/06/19 Page 3 of 5




     Defendant is required to promptly and fully report for and pay monthly contributions

     to the Plaintiff Trusts at varying, specified rates for each hour of compensation
2

3    Defendant pays to its employees who are members of the bargaining unit

4    represented by the Local (such bargaining unit members are any of Defendant's part

5    time or fui! time employees who perform any work task covered by the Defendant's

6
     !abor contract with the Locai, whether or not those employees actually Join the
7
     Local).
8
                                                                               V!.
9
                 Defendant accepted Plaintiffs' respective Agreements and Declarations of
10


n    Trust and thereby agreed to pay to Operating Engineers Construction industry Health

12   and Security Trust and to the Operating EngJneers-Empioyers Construction Industry

13   Retirement Fund liquidated damages equal to twelve percent (12%) of all delinquent
14
     and delinquently paid contributions, or $25.00 per month, whichever sums are
15
     greater, and agreed to pay to Alaska Operating Engineers-Employers Training Trust
16
     Fund liquidated damages equai to twenty percent (20%) of all delinquent and
17
     delinquently paid contributions, or $25.00 per month, whichever is greater, and
18

     twelve percent (12%) annual interest accruing upon each monthly contribution
19

20   delinquency from the first day thereof until fuliy paid, as weli as aii attorneys' fees and

21   costs, including audit expenses if applicabie, which Plaintiffs incur in coliection of

22   Defendant's unpaid obligations.

23


24

25

     COMPLA!NT TO COLLECT TRUST FUNDS PURSUANT
26
     TO AUDIT                                                                        Reld, McCarthy, Ballew & Leahy, L.L.R
     Page 3 of 5                                                                                     ATTORNEYS AT LAW
     G'\01.01999l541\Wo!verine Services 95310 AUDIT 7-17-12-17\Comptaint.doc         100 WEST I iAKlUSON STREET * NORTi i TOWHR, SUiTE 300
                                                                                                  SEATTLE, WASHlNCiTON 9K1 i9
                                                                                          TELEPHONE: (206) 2K5-0464 • FAX: (206) 285-8925
               Case 2:19-cv-01803-RSM Document 1 Filed 11/06/19 Page 4 of 5




                                                                     VEI.
1

                  Plaintiffs conducted an audit of the Defendant's payroll records for the period

3 || July 1, 2017 through December 31, 2017 regarding amounts owed to the Trust.

4 [| Defendant failed to fully report all hours for which Defendant paid compensation to its

5 || empioyees represented by the Local during said period and faiied to make payment

        of Defendant's contributions due to the Trust. Based upon Plaintiffs' audit. Defendant
7 !1
   || is obiigated to the Trust for contributions in the amount of $16,678.66. Defendant is
8
        further obligated to the Trust for liquidated damages in the amount of $2,001.44 for
9
         the period of Juiy 1, 2017 through December 31, 2017, as well as interest accruing

j; II until paid in full, and all attorney's fees and costs incurred by the Plaintiffs in

12 11 connection with all of Defendant's unpaid obligations.

n 11 WHEREFORE, Plaintiffs pray the Court as follows:

     ]| 1. That plaintiff Trust Funds be granted Judgment against Defendant for;
15
                            a. All delinquent contributions due;
16
                            b. Ail liquidated damages and pre-judgment interest due;
17 II
                            c, A!l attorney's fees and costs incurred by Plaintiffs in connection
f8

^ ]] with Defendant's unpaid obligations; and

20 || d. Such other and further relief as the court may deem just and

21 j| equitable.

22
         //
23
         //
24

" II //
^ 11 COMPLAINT TO COLLECT TRUST FUNDS PURSUANT
         TO AUDIT Rcid, McCarthy, Ballew & Leahy, L.L.P.
                4      of       5      A'lTORNEYS                                            AT            LAW
         Q:\01-01999\541\WolverinE Services 95310 AUDiT 7-l7-12-17\Complsint.doc 100 WF-ST HAKR1SON STREET • NORTH TC)\\/t:K, SUITE 300
                                                                                                     SEATTLE. WASHINGTON 98i 19
                                                                                               TELRPHON!:: (206) 285-046^ • FAX: (206) Z85-B925
            Case 2:19-cv-01803-RSM Document 1 Filed 11/06/19 Page 5 of 5




                 DATED this 6th day of November, 2019.



                                                                            RE!D, MCCARTHY, BALLEW & LEAHY,
                                                                            L.L.P.




                                                                            Russell J. Rei<!f V^BA^2560
                                                                            Attorney for Plaintiffs




9

10


11

12

13

14

15

16

17

18

19

20

21

22

23


24

25

26
     COMPLAINT TO COLLECT TRUST FUNDS PURSUANT
     TO AUDIT                                                                             Reid, McCarthy, Ballew & Leahy, L.L.R
     Page 5 of 5                                                                                            ATTORNEYS AT LAW
     G:m.01999\541\Wo!?rine Services 95310 AUDIT 7-17-12-17^Complaint.doc                  100 WI^T HARRISON STREET • NORTH 'i'OWER, SUITE 300
                                                                                                        SEATTLf;, WASHINGTON 98119
                                                                                                TP.LF.PHONE: (206) 285-0-16't * FAX: (ZOft)2S5-8925
